DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/226,754 filed on 04/09/2021.
Claims 1-20 have been examined and are pending in this application. Claims 1, 15 and 18 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/09/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Examiner contacted the applicant on two different occasions to discuss the claimed invention and the possibility of amending the claims for the purpose of compact prosecution; Examiner and applicant were not able communicate and discuss the application.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Regarding claim 1; claim 1 recites the limitations “Vice versa”
Appropriate corrections is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, claim 15 recites “first component is oriented substantially” renders the claim indefinite because the claim includes elements not actually disclosed, thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Regarding claim 17, claim 17 recites the term “Vice Versa” which is a relative term which renders the claim indefinite. The term “Vice Versa” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478